UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31719 POZEN Inc. (Exact name of registrant as specified in its charter) Delaware 62-1657552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1414 Raleigh Road Suite 400 Chapel Hill, North Carolina 27517 (Address of principal executive offices, including zip code) (919) 913-1030 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934. (Check one): ¨Large Accelerated FilerxAccelerated Filer ¨Non-Accelerated Filer¨Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):¨YesxNo The number of shares outstanding of the registrant’s common stock as of April 28, 2011 was 29,904,347. Table of Contents POZEN Inc. FORM 10-Q For the Three Months Ended March 31, 2011 INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Balance Sheets as of March 31, 2011 and December 31, 2010 1 Statements of Operations for the Three Months Ended March 31, 2011 and 2010 2 Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item6. Exhibits 46 Signature and Certifications Exhibit Page - i - Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements POZEN Inc. BALANCE SHEETS (Unaudited) March 31, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued expenses Deferred revenue — Total current liabilities Long-term liabilities: Accrued contract costs Total liabilities Preferred stock, $0.001 par value; 10,000,000 shares authorized, issuable in series, of which 90,000 shares are designated Series A Junior Participating Preferred Stock, none outstanding — — Common stock, $0.001 par value, 90,000,000 shares authorized; 29,904,374 and 29,904,374 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income/(loss) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Financial Statements. - 1 - Table of Contents POZEN Inc. STATEMENTS OF OPERATIONS (Unaudited) Three Months ended March 31, Revenue: Royalty revenue $ $ Licensing revenue — Development revenue — Total revenue Operating expenses: Sales, general and administrative Research and development Total operating expenses Interest and other income Loss before income tax benefit (expense) ) ) Income tax benefit (expense) — — Net loss attributable to common stockholders $ ) $ ) ) ) Basic net loss per common share $ ) $ ) Shares used in computing basic net loss per common share Diluted net loss per common share $ ) $ ) Shares used in computing diluted net loss per common share See accompanying Notes to Financial Statements. - 2 - Table of Contents POZEN Inc. STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Bond amortization income Noncash compensation expense Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets Accounts payable and other accrued expenses ) ) Deferred revenue ) Net cash used in operating activities ) ) Investing activities Purchase of equipment ) ) Purchase of investments ) ) Sale of investments Net cash (used in) provided by investing activities ) Financing activities Proceeds from issuance of common stock — Net cash provided by financing activities — Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Financial Statements. - 3 - Table of Contents POZEN Inc. NOTES TO FINANCIAL STATEMENTS (Unaudited) 1.Significant Accounting Policies General POZEN Inc. (“we” or “POZEN” or the “Company”) was incorporated in the State of Delaware on September 25, 1996 and is operating in a single reportable segment. The Company is a pharmaceutical company committed to transforming medicine that transforms lives. Since inception, the Company has focused its efforts on developing products which can provide improved efficacy, safety or patient convenience in the treatment of acute and chronic pain and pain related conditions and is now developing a portfolio of integrated aspirin therapies. Historically, the Company has entered into collaboration agreements to commercialize its product candidates and may continue to enter into such collaborations. The Company’s licensing revenues include upfront payments upon contract signing, additional payments if and when certain milestones in the product’s development or commercialization are reached, and the eventual royalty payments based on product sales. Additionally, the Company’s development revenues include the billings for the direct costs and certain personnel-related time incurred in performing additional development activities described under its collaboration agreements. The Company has decided to retain control of its integrated aspirin product candidates and is evaluating how best to commercialize such product candidates. If the Company elects to commercialize future products ourselves, it would record sales of such products as revenue. Basis of Presentation The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of the Company’s management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the results for the interim periods have been included. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results for the year ending December 31, 2011 or future periods. The accompanying financial statements should be read in conjunction with the Company’s audited financial statements and related notes included in the Company’s Annual Report on Form 10-K filed on March 10, 2011 and available on the website of the United States Securities and Exchange Commission (www.sec.gov). The accompanying balance sheet as of March 31, 2011 has been derived from the audited balance sheet as of that date included in the Form 10-K. 2.Summary of Significant Accounting Policies Use of Estimates— The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. Actual results could differ from the estimates and assumptions used. Accrued expenses, including contracted costs— Significant management judgments and estimates must be made and used in connection with accrued expenses, including those related to contract costs, such as costs associated with clinical trials. Specifically, the Company must make estimates of costs incurred to date but not yet paid for or not yet invoiced in relation to contracted, external costs. The Company analyzes the progress of product development, clinical trial and related activities, invoices received, amounts paid, and budgeted costs when evaluating the adequacy of the accrued liability for these related costs. Certain accrued contract costs, estimated to be payable after more than twelve months, are classified as long term liabilities rather than as accrued expenses. The Company believes that its current assumptions and other considerations used to estimate accrued expenses for the period are appropriate. However, determining the date on which certain contract services commence, the extent of services performed on or before a given date and the cost of such, paid and unpaid, involves subjective judgments and estimates and often must be based upon information provided by third parties. In the event that management does not identify certain contract costs which have begun to be incurred or under- or over-estimates the extent of services performed or the costs of such services, management adjusts costs during the period in which the information becomes available. Accrued costs related to product development and operating activities, including clinical trials, based upon the progress of these activities covered by the related contracts, invoices received and estimated costs totaled $5.1 million at March 31, 2011 and $3.3 million at March 31, 2010. The variance, at each of these ending periods, between the actual expenses incurred and the estimated expenses accrued was not material or significant. - 4 - Table of Contents Revenue Recognition— The Company records revenue under the following categories: royalty revenues, licensing revenues and development revenues. With regard to the licensing revenues, the Company’s licensing agreements have terms that include upfront payments upon contract signing, additional payments if and when certain milestones in the product’s development or commercialization are reached, and royalty payments based on product sales. The non-refundable portion of upfront payments received under the Company’s existing agreements is deferred by the Company upon receipt and recognized on a straight-line basis over the period ending on the anticipated date of regulatory approvals, as specified in the agreements relating to the product candidates, or the conclusion of any obligation on the part of the Company. For the Company’s current agreements, these periods are estimated to be as follows: The September 2006 $40.0 million licensing fee received from AstraZeneca AB, or AstraZeneca, related to the August 2006 Collaboration and License Agreement with AstraZeneca has been deferred and was initially being amortized over 40 months. The AstraZeneca licensing fee relates to the Company’s proprietary fixed dose combinations of the proton pump inhibitor, or PPI, esomeprazole magnesium with the non-steroidal anti-inflammatory drug, or NSAID, naproxen, in a single tablet. As a result of the revised development timeline agreed upon in the September 2007 amendment to the AstraZeneca agreement, we extended the amortization period by three months. The September 2007 amendment included a $10.0 million payment in connection with execution of the amendment. This payment was deferred to be amortized over 31 months. In 2008, we subsequently extended the amortization periods by 4 months, as a result of revisions to the development timeline. We recognized $3.1 million of licensing revenue from the amortization of the AstraZeneca licensing fee and September 2007 amendment for the three months ended March 31, 2010. The revenue was fully amortized as of June 30, 2010. In reviewing the terms of the executed agreement and considering the provisions related to multiple element arrangements, we concluded that our involvement in the Global Product Team and the Joint Steering Committee during the development phase of the collaboration represents a substantive performance obligation or deliverable. Following U.S. Food and Drug Administration, or FDA, approval of the new drug application, or NDA, we believe that participation on the Global Product Team and the Joint Steering Committee represents a right and a governance role only, rather than a substantive performance obligation. Given that the participation on the Global Product Team and Joint Steering Committee during the development phase do not meet criteria in FASB ASC 605-25 for separation (e.g., no separate identifiable fair value), we concluded that this deliverable would be combined with the upfront payments received and treated as a single unit-of-accounting for purposes of revenue recognition. We recognize the combined unit of accounting over the estimated period of obligation, involvement and responsibility – through the estimated NDA approval / transfer date, which coincides with our substantive obligation to serve on the Global Product Team and the Joint Steering Committee. Our substantive obligations were completed in June 2010 when the NDA was transferred to AstraZeneca. On March 21, 2011, we entered into a license agreement with Cilag GmbH International (“Cilag”), a division of Johnson & Johnson, for the exclusive development and commercialization of MT 400 in Brazil, Colombia, Ecuador and Peru. Cilag’s upfront payment of $257,300, which is refundable under certain conditions, has been deferred until those conditions have been eliminated, which may occur later this year. Milestone payments are recognized as licensing revenue upon the achievement of specified milestones if (i) the milestone is substantive in nature and the achievement of the milestone was not reasonably assured at the inception of the agreement; and (ii) the fees are non-refundable. Any milestone payments received prior to satisfying these revenue recognition criteria are recorded as deferred revenue. With regard to royalty revenues, royalty revenue from Treximet® (sumatriptan/naproxen sodium) and VIMOVO™ (naproxen and esomeprazole magnesium) delayed release tablets is recognized when earned, as will any other future royalty revenues with respect to the manufacture, sale or use of the Company’s products or technology. For Treximet and VIMOVO or those future arrangements where royalties are reasonably estimable, the Company recognizes revenue based on estimates of royalties earned during the applicable period and reflect in future revenue any differences between the estimated and actual royalties. These estimates are based upon information reported to us by our collaboration partners. During the three months ended March 31, 2011 and 2010, the Company recognized $4.1 million and $3.8 million for Treximet, respectively, and for the three months ended March 31, 2011, the Company recognized $0.4 million for VIMOVO, of royalty revenue. During the three months ended March 31, 2010, the Company recognized no royalty revenue for VIMOVO. With regard to development revenue, the Company’s licensing agreements may include payment for development services provided by the Company on an hourly rate and direct expense basis. The Company records such payments as revenue in accordance with the agreements because we act as principal in the transaction. Under the collaboration agreements with AstraZeneca and GSK, the Company recognizes as development revenue the billings for the direct costs and certain personnel-related time incurred in performing additional development activities described within the related agreements. The collaboration agreements establish the rates - 5 - Table of Contents for billing personnel-related time incurred and consequently, the associated costs incurred to perform the additional development activities are not separately captured from ongoing personnel costs. Development revenue and direct billed costs for the three months ended March 31, 2011 and 2010 were the following: Three months ended March 31, Development Revenue $ - $ Direct Costs $ $ Investments— Investments consist primarily of United States government and government agency obligations, and corporate fixed income securities. The Company invests in high-credit quality investments in accordance with its investment policy, which minimizes the possibility of loss; however, given the recent disruption in the credit markets and the downgrades of previous high-credit companies, the possibility of a loss is increased. Under the Company’s investment policy, investments that have a maturity of greater than three months and less than one year are classified as short-term, are considered to be available-for-sale and are carried at fair value with unrealized gains and losses recognized in other comprehensive income (loss). Realized gains and losses are determined using the specific identification method and transactions are recorded on a settlement date basis. Marketable and non-marketable equity investments are evaluated, on an on-going basis, for market impairment. If it is determined that a decline of any investment is other-than-temporary, the investment would be written down to fair value. For the three months ended March 2011 and 2010, the Company had $365,000 and $48,000, respectively, of interest and other income. As of March 31, 2011 and 2010, there were no investments in a significant unrealized loss position. Short-term investments consisted of the following as of March 31, 2011: Amortized Cost Unrealized Gain Unrealized Loss Fair Value Short-term investments: U.S. treasury, agency & Int’l securities $ $ $ ) $ Corporate notes ) Total short-term investments $ $ $ ) $ Short-term investments consisted of the following as of December 31, 2010: Amortized Cost Unrealized Gain Unrealized Loss Fair Value Short-term investments: U.S. treasury, agency & Int’l securities $ $ $ ) $ Corporate notes ) Total short-term investments $ $ $ ) $ Cash and Cash Equivalents and Concentration of Credit Risk The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. Cash is invested in interest-bearing investment-grade securities. Cash is restricted to the extent of a $42,000 letter of credit, maintained in compliance with the terms of the Company’s office lease. Cash and cash equivalents include financial instruments that potentially subject the Company to a concentration of credit risk. Cash and cash equivalents are of a highly liquid nature and are insured by the respective financial institutions up to $250,000 per account. Any excess amounts are uninsured. Cash and cash equivalents are deposited with high credit quality financial institutions which invest primarily in U.S. Government securities, highly rated commercial paper and certificates of deposit guaranteed by banks which are members of the FDIC. The counterparties to the agreements relating to the Company’s investments consist primarily of the U.S. Government and various major corporations with high credit standings. Fair Value Measurement Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. "the exit price") in an orderly transaction between market participants at the measurement date. In determining fair value, we use various valuation approaches, including quoted market prices and discounted cash flows. The fair value hierarchy for inputs maximizes the use of - 6 - Table of Contents observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that market participants would use in pricing the asset or liability developed based on market data obtained from independent sources. Unobservable inputs are inputs that reflect a company's judgment concerning the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The fair value hierarchy is broken down into three levels based on the reliability of inputs as follows: · Level 1 - Valuations based on quoted prices in active markets for identical instruments that the Company is able to access. Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these products does not entail a significant degree of judgment. · Level 2 - Valuations based on quoted prices in active markets for instruments that are similar, or quoted prices in markets that are not active for identical or similar instruments, and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. · Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The financial assets for which we perform recurring remeasurements are cash equivalents and short-term investments. As of March 31, 2011, financial assets utilizing Level 1 inputs included cash equivalents and short-term investments. Financial assets utilizing Level 2 inputs included short-term investments in government agency obligations and corporate fixed income securities. Fair value is a market-based measure considered from the perspective of a market participant who holds the asset or owes the liability rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, our own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. We use prices and inputs that are current as of the measurement date, including during periods of market dislocation, such as the recent illiquidity in the auction rate securities market. In periods of market dislocation, the observability of prices and inputs may be reduced for many instruments. This condition has caused, and in the future may cause, our financial instruments to be reclassified from Level 1 to Level 2 or from Level 2 to Level 3. Our Level 1 valuations are based on the market approach and consist primarily of quoted prices for identical items on active securities exchanges. Our Level 2 valuations also use the market approach and are based on significant other observable inputs such as quoted prices for financial instruments not traded on a daily basis. We did not rely on Level 3 input for valuation of our securities at March 31, 2011. The following table sets forth our financial instruments carried at fair value as of March 31, 2011 and December 31, 2010: Financial Instruments Carried at Fair Value March 31, December 31, Assets: Cash and cash equivalents $ $ Short-term investments Total cash and investments $ $ The following table sets forth our financial instruments carried at fair value within the hierarchy and using the lowest level of input as of March 31, 2011: Financial Instruments Carried at Fair Value Quoted prices Significant other Significant in active Markets observable unobservable for identical items inputs inputs (Level 1) (Level 2) (Level 3) Total Assets: Cash and cash equivalents $ $
